      Case 2:21-cv-00698-DWL Document 1 Filed 04/22/21 Page 1 of 14




1

2
     40 North Center Street, Suite 200
3    Mesa, Arizona 85201
     Telephone No.:       (480) 464-1111
4
     Facsimile No.:       (480) 464-5692
5
     Email:        centraldocket@jacksonwhitelaw.com
     Attorneys for Plaintiff
6
     By: Michael R. Pruitt, SBN 011792
            mpruitt@jacksonwhitelaw.com
7           Nathaniel J. Hill, No. 028151
            nhill@jacksonwhitelaw.com
8           Grant S. Cragun, No. 034332
            gcragun@jacksonwhitelaw.com
9

10
                        IN THE UNITED STATES DISTRICT COURT

11
                                FOR THE DISTRICT OF ARIZONA

12   James Marshall,
                                                      Case No. ___________________
13                 Plaintiff,
                                                      COMPLAINT
14   v.
                                                      (Violation of Title VII, Violation of
15   HonorHealth, an Arizona corporation,             ADEA, and Violation of ADA)
16                 Defendant.                         (Jury Trial Requested)
17
            Plaintiff, James Marshall, by and through his counsel undersigned, and for his
18
     Complaint, alleges as follows:
19
                                 PARTIES AND JURISDICTION
20
            1.     This action arises under various federal statutes including Title VII of the
21
     Civil Rights Act of 1964 (Title VII), the Age Discrimination in Employment Act (ADEA),
22
     and the Americans with Disabilities Act (ADA), as amended.
23
            2.     James Marshall is a former employee of HonorHealth, who during the
24
     relevant time-period, resided in Maricopa County, Arizona.
25
            3.     HonorHealth is an Arizona non-profit corporation with its headquarters
26
     located in Scottsdale, Arizona.
27

28

                                                -1-
      Case 2:21-cv-00698-DWL Document 1 Filed 04/22/21 Page 2 of 14




1          4.     HonorHealth conducts significant business and healthcare related
2    operations primarily in the Phoenix, Arizona metropolitan area of Maricopa County.
3          5.     The events giving rise to this lawsuit occurred within Maricopa County,
4    Arizona.
5          6.     As this matter arises under federal statute, this Court has original jurisdiction
6    over this action pursuant to 28 U.S.C. § 1331.
7          7.     Venue is proper for this Court.
8                                   BACKGROUND FACTS
9          8.     HonorHealth was formed in 2013 through the merger of Scottsdale
10   Healthcare Corporation and John C. Lincoln Hospital.
11         9.     HonorHealth operates five community hospitals and medical centers within
12   Maricopa County, Arizona that provide inpatient, outpatient and emergency care.
13         10.    HonorHealth also operates numerous primary and specialty healthcare
14   facilities in Maricopa County, Arizona.
15         11.    On information and belief, HonorHealth employs more than 3,000
16   physicians and over 12,000 healthcare staff and employees.
17         12.    Mr. Marshall was hired by Scottsdale Healthcare Corporation, the corporate
18   predecessor of HonorHealth, as Director of Employee Relations on July 13, 2009.
19         13.    During most or all of the relevant time period, Mr. Marshall was over the
20   age of 40 and covered by the employment protections of the ADEA.
21         14.    Over the next six years, Mr. Marshall received several promotions and
22   became Vice President of Human Resources for HonorHealth in January 2015. As part of
23   this promotion, Mr. Marshall received a compensation and benefit package. The offer
24   presented Mr. Marshall included a written guarantee of receiving one year of
25   compensation in the event of his involuntary termination. The written guarantee did not
26   include any offset or other condition that would reduce this payout.
27         15.    As a senior member of HonorHealth HR, Mr. Marshall worked with
28   HonorHealth, its policies and procedures, and employees and staff to comply with state
                                                 -2-
      Case 2:21-cv-00698-DWL Document 1 Filed 04/22/21 Page 3 of 14




1    and federal discrimination and equal opportunity laws. Mr. Marshall had responsibility to
2    ensure HR staff were properly trained and company policies and procedures were
3    compliant and updated as needed. He was also responsible for processing and reviewing
4    the terms and conditions of the severance and severance compensation packages given to
5    HonorHealth executives and upper management.
6           16.    As a senior member of HonorHealth HR, Mr. Marshall engaged in handling,
7    investigating and resolving allegations and complaints of illegal acts of age, sex and
8    disability discrimination and hostile work environments made against HonorHealth,
9    employees and senior staff.
10          17.    Mr. Marshall also participated in responding to EEOC charges of
11   discrimination on behalf of HonorHealth and represented his employer at multiple EEOC
12   mediations.
13          18.    In connection with these activities, Mr. Marshall also engaged in protected
14   activities with HonorHealth when he disclosed and pointed out deficiencies in
15   HonorHealth EEO policies, practices and procedures that he reasonably believed violated
16   the law. Mr. Marshall subsequently suffered retaliation, adverse employment actions and
17   termination for engaging in protected activities in violation of Title VII, the ADEA and
18   the ADA.
19          19.    While reviewing the online disability policy for HonorHealth following an
20   EEOC mediation on or about July 14, 2015, Mr. Marshall discovered what he reasonably
21   believed was a serious HonorHealth ADA compliance violation involving medical
22   disability leave. Concerned about this discovery and potential liability and violation of the
23   law, Mr. Marshall engaged in protected activity by internally reporting that HonorHealth’s
24   then current disability policy included a violation of the ADA. The task of updating the
25   disability policy and bringing it into full compliance with the ADA, as amended, had been
26   previously assigned to Sarah Orozco.
27

28

                                                  -3-
      Case 2:21-cv-00698-DWL Document 1 Filed 04/22/21 Page 4 of 14




1           20.      Ms. Orozco was a female and, on information and belief, in her early thirties
2    at that time. Ms. Orozco had a history of credibility and performance issues and had
3    recently received a low performance rating from Mr. Marshall.
4           21.      Mr. Marshall called a benefits staff meeting for July 15, 2015 and engaged
5    in further protected activities by reviewing the detailed legal requirement of the ADA, as
6    amended, how the then current policy was deficient, how HR staff should handle disability
7    issues and requests for reasonable accommodations by HonorHealth employees, and
8    medical disability leave. Mr. Marshall conducted the meeting in an appropriate and
9    reasonable manner. Ms. Orozco used the meeting as a pretext to complain about Mr.
10   Marshall not long after Mr. Marshall had given her the low performance rating.
11          22.      On or about July 17, 2015, HonorHealth opened a pretextual, unwarranted
12   and retaliatory investigation of Mr. Marshall ostensibly because of the events during the
13   July 15, 2015 staff meeting.
14          23.      The preferential consideration given to the objectively false allegations of a
15   disgruntled female employee, in contrast to the objectively reasonable information Mr.
16   Marshall provided, constitute disparate gender discrimination and retaliation in violation
17   of Title VII.
18          24.      The preferential consideration given to the objectively false allegations of
19   Ms. Orozco, who was significantly younger than Mr. Marshall, in contrast to the
20   objectively reasonable information Mr. Marshall provided, constitute age discrimination
21   in violation of the ADEA.
22          25.      The investigation cited false allegations that Mr. Marshall berated HR staff
23   using foul language. While Mr. Marshall categorically denies these allegations, he has
24   personal knowledge of other female HonorHealth executives and officers routinely using
25   profanity or foul language as part of normal conversation or to berate staff during public
26   meetings without repercussions. Examples of such similarly situated female executives
27   shown preferential treatment include Carol Henderson and Carolyn Beyerle.
28

                                                   -4-
      Case 2:21-cv-00698-DWL Document 1 Filed 04/22/21 Page 5 of 14




1           26.    At a July 29, 2015 meeting, Mr. Marshall was informed that his employment
2    was going to be terminated. The rationale for the discharge shifted over time. Among the
3    rationale offered for his termination was the claim that other company executives had
4    expressed frustration with a large number of open job postings. Mr. Marshall pointed out
5    that job recruitment was the sole responsibility of female executive Judie Goe, the
6    Assistant VP of Recruiting, who was not similarly investigated or discharged.
7           27.    After his termination, the duties of Mr. Marshall were taken over by Ms.
8    Goe and she was given the position of Interim VP of HR. The preferential treatment of
9    Ms. Goe, and attempt to blame Mr. Marshall for her failure to fill open positions, are
10   examples of gender discrimination and retaliation in violation of Title VII.
11          28.    During the termination meeting of July 29, 2015, Mr. Marshall was offered
12   a severance package that included one year of compensation. The severance package
13   included a discriminatory offset provision that would immediately cut off further
14   severance compensation payments if Mr. Marshall secured other employment at any time
15   during the next year. This offset provision violated the provisions of the written offer letter
16   that promised Mr. Marshall a full year of severance compensation without any offset
17   provisions or other conditions.
18          29.    Mr. Marshall was involved in processing and reviewing the terms and
19   conditions of numerous severance packages given to HonorHealth executives and
20   members of upper management during his employment. Mr. Marshall has personal
21   knowledge that the offset provision contained in his severance package was not normally
22   included in HonorHealth severance packages for other similarly situated employees.
23          30.    A similar offset provision was not included in the severance compensation
24   packages of other similarly situated female counterparts. Examples of such females shown
25   preferential treatment include, among others, Vickki Noyes, Jean Knoedler and Jessica
26   Rivas. On information and belief, Ms. Noyes and Ms. Knoedler left HonorHealth after
27   investigations or under circumstances that would normally preclude receiving severance
28   packages.
                                                   -5-
      Case 2:21-cv-00698-DWL Document 1 Filed 04/22/21 Page 6 of 14




1           31.    A similar offset provision was not included in the severance compensation
2    packages of other significantly younger similarly situated counterparts. Examples of such
3    significantly younger individuals include the aforementioned Jessica Rivas, who is
4    believed to be in her early 30’s at the time she left HonorHealth, and Brian Smit, a male
5    under the age of 40 when he left HonorHealth. Mr. Smits is known to have taken a position
6    with Banner Health immediately after leaving HonorHealth.
7           32.    During the termination meeting, Mr. Marshall pointed out that the offset
8    provision was not included in other severance packages.
9           33.    As was his right as an older employee, Mr. Marshall reviewed the severance
10   package with counsel. Mr. Marshall informed HonorHealth, through counsel, that he did
11   not accept the inclusion of the offset provision in a letter dated August 19, 2015 and asked
12   that it be removed. Mr. Marshall also engaged in protected activity, asserting how he felt
13   his termination may have violated certain federal and state discrimination laws.
14          34.    HonorHealth responded the next day in a letter dated August 20, 2015 and
15   summarily withdrew the severance package. In a threatening warning, the letter stated that
16   Mr. Marshall “should seriously consider whether litigation, will promote his future
17   employability. Mr. Marshall should not underestimate the resolve of HonorHealth to
18   defend his claim with the full resources of the institution.” Mr. Marshall construed this
19   statement as a promise of future retaliation against Mr. Marshall if he pursued his claim.
20          35.    As a senior member of HonorHealth HR, Mr. Marshall knew that other
21   similarly situated significantly younger individuals and female executives of HonorHealth
22   did not receive similar offset provisions in their severance packages. In addition, Mr.
23   Marshall knew that other similarly situated significantly younger individuals and female
24   executives had discussed and negotiated potential severance packages without those
25   packages being immediately withdrawn by HonorHealth.
26          36.    The decision to include the offset provision in the severance package, and
27   then withdraw the package entirely after Mr. Marshall questioned the legality of his
28

                                                 -6-
       Case 2:21-cv-00698-DWL Document 1 Filed 04/22/21 Page 7 of 14




1    discharge and inclusion of the offset provision, constituted acts of illegal gender
2    discrimination and retaliation in violation of Title VII.
3           37.    In September 2015, Mr. Marshall filed the first of three charges of
4    discrimination with the EEOC (Charge No. 540-2015-03378) alleging he was
5    discriminated against because of his sex, male, in violation of Title VII of the Civil Rights
6    Act of 1964, due to his age in violation of the Age Discrimination in Employment Act,
7    and due to his disability in violation of the Americans with Disabilities Act. Mr. Marshall
8    also alleged he was subjected to illegal retaliation under each of the three discrimination
9    statutes.
10          38.    The act of filing this charge of discrimination with the EEOC was a further
11   protected activity on the part of Mr. Marshall.
12          39.    On October 15, 2015, Mr. Marshall made a claim for the one year of
13   severance benefits outlined in his job offer letter.
14          40.    In a letter dated January 13, 2016, severance benefit plan administrator and
15   HonorHealth employee, Lois Uniat, denied Mr. Marshall’s request for severance benefits.
16   This denial letter claimed that Mr. Marshall was terminated for cause.
17          41.    On March 11, 2016, Mr. Marshall filled a comprehensive and detailed
18   appeal of the denial of severance benefits. This appeal pointed out weaknesses and
19   inconsistencies in HonorHealth’s position, extensive problems and issues associated with
20   the denial, numerous violations of HonorHealth benefit and other policies, acts of
21   retaliation and the shifting, pretextual and discriminatory nature of the reasons put forth
22   by HonorHealth for his termination and denial of severance benefits.
23          42.    In a letter dated July 7, 2016, Ms. Uniat informed Mr. Marshall that she had
24   reversed her previous denial of his claim for severance benefits because it was not clear
25   Mr. Marshall was terminated for cause as previously claimed.
26          43.    The actions of HonorHealth, its counsel and employees in denying the
27   original severance benefit request of Mr. Marshall constitute retaliation, discriminatory
28   animus and pretext.
                                                  -7-
      Case 2:21-cv-00698-DWL Document 1 Filed 04/22/21 Page 8 of 14




1           44.    After his termination from HonorHealth, Mr. Marshall obtained
2    employment as Human Resource’s Director for Barrow Neurosurgical Associates Ltd
3    (Barrow), a major medical group that operates multiple treatment centers in the Phoenix,
4    Arizona metropolitan area within Maricopa County, Arizona.
5           45.    Due to an unplanned resignation by the Barrow CEO, Mr. Marshall was
6    appointed interim CEO of Barrow.
7           46.    In this capacity, Mr. Marshall became involved in negotiations of a potential
8    business agreement between Barrow and HonorHealth. The following week, counsel for
9    HonorHealth called outside counsel for Barrow and attempted to have Mr. Marshall
10   removed from the negotiations.
11          47.    During the telephone call, HonorHealth’s counsel stated that Mr. Marshall
12   had an EEOC charge of discrimination pending against HonorHealth.
13          48.    HonorHealth counsel went on to claim that Mr. Marshall also had pending
14   litigation against HonorHealth. This statement was knowingly false.
15          49.    The actions and statements of HonorHealth counsel, on behalf of
16   HonorHealth, were knowingly designed to negatively impact the employment relationship
17   of Mr. Marshall with Barrow and constituted retaliation for the previously outlined acts
18   of protected activity performed by Mr. Marshal. HonorHealth’s counsel was experienced
19   in employment related matters and knew that his actions and statements to Barrow were
20   improper and illegal under federal employment and discrimination statutes.
21          50.    Influenced by the statements and actions of HonorHealth, on or about
22   January 13, 2017, Barrow terminated the employment of Mr. Marshall.
23          51.    Mr. Marshall filed a second charge of discrimination with the EEOC
24   (Charge No. 540-2017-01011) on March 21, 2017. This second charge alleged that Mr.
25   Marshall was the victim of retaliation in violation of Title VII of the Civil Rights Act of
26   1964, the Age Discrimination in Employment Act and the Americans with Disabilities
27   Act.
28

                                                 -8-
      Case 2:21-cv-00698-DWL Document 1 Filed 04/22/21 Page 9 of 14




1           52.      The act of filing this second charge of discrimination with the EEOC was
2    another protected activity on the part of Mr. Marshall.
3           53.      HonorHealth subsequently posted an opening for the position of Vice
4    President for Human Resources and Total Rewards. Sometime in May 2018, Mr. Marshall
5    applied for the position and received electronic confirmation that his application had been
6    received.
7           54.      Another individual was hired for the position of VP for HR and Total
8    Rewards on or around July 2018.
9           55.      Given his experience, Mr. Marshall reasonably should have been considered
10   for the position.
11          56.      Mr. Marshall was never considered for the position of VP for HR and Total
12   Rewards.
13          57.      The failure to consider Mr. Marshall for the open position constitutes
14   retaliation for the previously outlined acts of protected activity by Mr. Marshall.
15          58.      Mr. Marshall filed a third charge of discrimination with the EEOC (Charge
16   No. 540-2019-01062) alleging he was retaliated against and not considered for the open
17   positions due to filing two earlier charges of discrimination in violation of Title VII of the
18   Civil Rights Act of 1964, the Age Discrimination in Employment Act and the Americans
19   with Disabilities Act.
20          59.      Having received right to sue letters from the EEOC, Mr. Marshall has
21   complied with all necessary legal and other requirements in order to pursue the statutory
22   claims contained in this lawsuit.
23                                             Count I
                           Violation of Title VII (Gender Discrimination)
24
            60.      All previous paragraphs of this Complaint are realleged as if set forth more
25
     fully herein.
26
            61.      Title VII prohibits discrimination in employment based on sex, gender, race,
27
     national origin and other factors.
28

                                                  -9-
      Case 2:21-cv-00698-DWL Document 1 Filed 04/22/21 Page 10 of 14




1           62.      As described herein, HonorHealth discriminated against James Marshall, a
2    male, based on his gender in violation of 42 U.S.C. § 2000e-2(a) by engaging in,
3    tolerating, or failing to prevent gender discrimination, including termination of his
4    employment and his payout of benefits.
5           63.      The effect of this unlawful gender discrimination has been to classify, limit,
6    and discriminate against James Marshall in a way that deprived him of past, current and
7    future employment opportunities due to his gender in violation of Title VII of the Civil
8    Rights Act of 1964, as amended.
9           64.      As a victim of the unlawful employment practices described herein, Mr.
10   Marshall has been damaged, suffered humiliation and degradation, and been deprived of
11   monetary and non-monetary benefits in violation of Title VII.
12          65.      James Marshall is entitled to recover all relief as authorized under Title VII
13   including his economic losses in an amount to be proved at trial.
14          66.      The intentional nature of the gender discrimination suffered by Mr. Marshall
15   entitles him to collect punitive damages.
16          67.      James Marshall is also entitled to recover his reasonable attorneys’ fees and
17   costs pursuant to 42 U.S.C. § 2000e-5(k).
18                                             Count II
                                  Violation of Title VII (Retaliation)
19
            68.      All previous paragraphs of this Complaint are realleged as if set forth more
20
     fully herein.
21
            69.      Title VII also prohibits retaliation for engaging in protected activities related
22
     to enforcement of the provisions of Title VII.
23
            70.      HonorHealth retaliated against James Marshall for engaging in acts of
24
     protected activity in violation of Title VII. Mr. Marshall also engaged in protected
25
     activities related to his personal filing of charges of discrimination with the EEOC.
26
            71.      The effect of this unlawful retaliation has been to classify, limit, and
27
     discriminate against James Marshall in a way that deprived him of past, current and future
28

                                                    -10-
      Case 2:21-cv-00698-DWL Document 1 Filed 04/22/21 Page 11 of 14




1    employment opportunities due to his gender in violation of Title VII of the Civil Rights
2    Act of 1964, as amended.
3           72.      As a victim of the unlawful employment practices described herein, Mr.
4    Marshall has been damaged, suffered humiliation and degradation, and been deprived of
5    monetary and non-monetary benefits in violation of Title VII.
6           73.      James Marshall is entitled to recover all relief as authorized under Title VII
7    including his economic losses in an amount to be proved at trial
8           74.      The intentional nature of the retaliation suffered by Mr. Marshall entitles
9    him to collect punitive damages.
10          75.      James Marshall is also entitled to recover his reasonable attorneys’ fees and
11   costs pursuant to 42 U.S.C. § 2000e-5(k).
12                                            Count III
                              Violation of the ADEA (Discrimination)
13
            76.      All previous paragraphs of this Complaint are realleged as if set forth more
14
     fully herein.
15
            77.      The ADEA prohibits discrimination in employment based on an employee’s
16
     age.
17
            78.      As a victim of the unlawful employment practices described herein, Mr.
18
     Marshall has been damaged and been deprived of monetary and non-monetary benefits in
19
     violation of the ADEA.
20
            79.      James Marshall is entitled to recover all relief as authorized under the
21
     ADEA including his economic losses in an amount to be proved at trial and liquidated
22
     damages.
23
            80.      Under the ADEA, James Marshall is also entitled to recover his costs and
24
     reasonable attorneys’ fees.
25

26

27

28

                                                   -11-
      Case 2:21-cv-00698-DWL Document 1 Filed 04/22/21 Page 12 of 14




1
                                              Count IV
                                Violation of the ADEA (Retaliation)
2
            81.      All previous paragraphs of this Complaint are realleged as if set forth more
3
     fully herein.
4
            82.      The ADEA prohibits retaliation for engaging in protected activity related to
5
     enforcement of the terms and provisions of the ADEA.
6
            83.      Mr. Marshall engaged in acts of protected activity related to his personal
7
     filing of charges of discrimination with the EEOC.
8
            84.      As a victim of the unlawful employment practices described herein, Mr.
9
     Marshall has been damaged and been deprived of monetary and non-monetary benefits in
10
     violation of the ADEA.
11
            85.      James Marshall is entitled to recover all relief as authorized under the
12
     ADEA including his economic losses in an amount to be proved at trial and liquidated
13
     damages.
14
            86.      Under the ADEA, James Marshall is also entitled to recover his costs and
15
     reasonable attorneys’ fees.
16
                                               Count V
17                               Violation of the ADA (Retaliation)
18          87.      All previous paragraphs of this Complaint are realleged as if set forth more
19   fully herein.
20          88.      The ADA prohibits retaliation for engaging in protected activities related to
21   enforcement of the provisions of the ADA.
22          89.      As described herein, HonorHealth retaliated against James Marshall for
23   engaging in acts of protected activity in violation of the ADA. These acts included, but
24   are not limited to, reporting deficiencies in the HonorHealth disability leave policy and by
25   filing charges of discrimination with the EEOC.
26          90.      The effect of this unlawful retaliation has been to classify, limit, and
27   discriminate against James Marshall in a way that deprived him of employment
28   opportunities in violation of the ADA.

                                                  -12-
      Case 2:21-cv-00698-DWL Document 1 Filed 04/22/21 Page 13 of 14




1           91.      As a victim of the unlawful employment practices described herein, Mr.
2    Marshall has been damaged and been deprived of monetary and non-monetary benefits in
3    violation of the ADA.
4           92.      James Marshall is entitled to recover all relief as authorized under the ADA
5    including his economic losses in an amount to be proved at trial.
6           93.      Under the ADA, Mr. Marshall is also entitled to recover his reasonable
7    attorneys’ fees and costs.
8           WHEREFORE, Plaintiff James Marshall respectfully requests the Court’s action
9    and judgment against Defendant HonorHealth as follows:
10          A. Declare that the actions and practices complained of in this Complaint are
11                unlawful and violate federal law including Title VII, the ADEA, the ADA;
12          B. Order that James Marshall be awarded all economic and other financial losses
13                in amounts to be proven at trial;
14          C. Order that James Marshall be awarded all other available relief, including but
15                not limited to general and special damages, liquidated damages, compensatory
16                damages for emotional distress, harm to reputation, loss of earnings capacity,
17                diminished employment prospects, and for all other available relief, in amounts
18                to be proven at trial;
19          D. Award James Marshall punitive damages sufficient to punish Defendant for its
20                wrongful actions and to deter such conduct in the future;
21          E. Award James Marshall his reasonable attorneys’ fees and costs as provided for
22                under federal statute, or other provision;
23          F. Award James Marshall prejudgment interest from the date each claim for
24                damages was liquidated;
25          G. Award James Marshall interest on all sums awarded in judgment at the highest
26                legal rate allowable from the date of judgment until paid;
27

28

                                                      -13-
      Case 2:21-cv-00698-DWL Document 1 Filed 04/22/21 Page 14 of 14




1              H. Retain jurisdiction over this action to ensure full compliance with the Court’s
2                   orders and require Defendant to file such reports as the Court deems necessary
3                   to evaluate such compliance; and
4              I. For such other and further relief as this Court deems proper and just under the
5                   circumstances.
6                                         DATED this 22nd day of April, 2021.
7                                                             JACKSON WHITE
8
                                                              s/ Michael R. Pruitt__
9
                                                              By: Michael R. Pruitt, SBN 011792
                                                                     Nathaniel J. Hill, No. 028151
10
                                                              40 North Center Street, Suite 200
                                                              Mesa, Arizona 85201
11                                                            Attorneys for Plaintiff

12

13
     By: s/ Gregory Fairbanks
14   F:\MNO\Marshall, Jim\Pleadings\Complaint.Marshall.docx

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                               -14-
